70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America,v.Patricia M. DONATO, Appellant
Nos. 95-3166, 95-3171.
United States Court of Appeals, District of Columbia Circuit.
Nov. 9, 1995.

Before:  BUCKLEY, GINSBURG, and HENDERSON,* Circuit Judges.
JUDGMENT
PER CURIAM.


1
These appeals and appellant's motion for release pending appeal were considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's orders detaining appellant pending sentencing be reversed and the cases remanded to the district court for entry of an order releasing appellant into the custody of her parents and secured on bond pending sentencing.  Appellant has shown by clear and convincing evidence that she is unlikely to flee, and that she will not pose a danger to the community.  See 18 U.S.C.A. Sec. 3143(a)(1) (West Supp.1992).  Appellant has been convicted of non-violent crimes;  she has a strong employment history;  strong family ties, as evidenced by the presence of her parents and sister, who live in Rochester, New York, throughout her trial;  she has no criminal history;  she has made all court appearances;  she has complied with the conditions of her pretrial release;  and her parents have offered to put up their home in Rochester, New York as security to ensure appellant's appearance for sentencing on December 8, 1995.  It is


3
FURTHER ORDERED that the motion for release pending appeal be dismissed as moot.


4
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.



*
 Judge Henderson would affirm the district court's order granting the government's application for detention pending sentencing and its order denying appellant's request for release pending sentencing